Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the RCE filed on 01/19/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2,4-8,11-15,17-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The independent claims include a claim recitation: “an entirety of the lost motion spring is located between the pivot axle side and the second end of the inner arm” that is not clearly shown in the drawing or stated in the specification.  Specifically, 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,2,11,21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deierlein (2007/0039573).

Regarding claim 1: Deierlein discloses a rocker arm (figures 2,3), comprising: an outer arm comprising first side (132), a second side (134), and a latch bore (see the bore adjacent 146); an inner arm disposed between the first side and the second side of the outer arm (116); a pivot axle pivotally coupling the inner arm and the outer arm at a first end of each of the inner arm and the outer arm (138); a latch (124) having a first position and a second position, wherein the latch in the first position pivotally fixes the 

Regarding claim 2: Deierlein discloses a hydraulic lash adjuster (B) fluidly coupled to the hydraulic fluid passage and mechanically coupled to the outer arm (figure 3). 

Regarding claim 11: Deierlein discloses the inner arm further defining an engagement slot (140), wherein the latch in the first position extends into the engagement slot, and wherein the engagement slot and the latch have a contact position only on a vertically upward side of the latch (figure 3).  

Regarding claims 21-23: Deierlein discloses the lost motion spring (152) is located at the second end of the inner arm; is secured to mounts located on the second end of the outer arm;  is configured to bias a position of the inner arm (figure 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8,12 are rejected under 35 U.S.C. 103 as being unpatentable over Deierlein in view of Zurface et al. (2007/0186890).

Deierlein discloses the claimed invention as recited above except reversing the roller/pad configuration between the outer/inner arms.
However, Zurface teaches the first side and the second side of the outer arm each comprise a slider pad (23,25); a bearing axle mechanically coupled to one of the inner arm and the outer arm, the bearing axle mechanically coupled to the inner arm having a bearing roller mounted thereon (15), and a dual lift system (paragraph 0001).
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the instant application to modify the system of Deierlein by providing the arrangement as taught by Zurface for such is an alternative adaptation well known in the art.  As to corresponding, the high/low lift to pad/roller is within the scope of one having an ordinary skill in the art for it pertains to a finite alternative combination that yield predictable results.

Claims 4,15,19,20 are rejected under 35 U.S.C. 103 as being unpatentable over Deierlein in view of EP’300 (EP1571300).

Regarding claims 4,15: Deierlein discloses the claimed invention as recited above except for specifying the hydraulic lash adjuster is a dual feed hydraulic lash adjuster.
EP’300 eaches a hydraulic lash adjuster fluidly coupled to hydraulic fluid passage (figure 4) and the hydraulic lash adjuster is a dual feed hydraulic lash adjuster (abstract).
It would have been obvious to one having an ordinary skill in the art before the filing of the instant application to modify he system of Deierlein by providing the arrangement as taught by EP’300 in order to improve the system performance.

Regarding claim 19: Deierlein discloses the inner arm comprises a cam- contacting member to engage a first cam, and wherein the cam-contacting member comprises a slider pad (116). 

Regarding claim 20: Deierlein discloses the lost motion spring disposed between the inner arm and the outer arm (figure 8).  

Claims 13,14,17,18 are rejected under 35 U.S.C. 103 as being unpatentable over Deierlein in view of EP’300 (EP1571300) further in view of Diggs et al. (5,544,626).

Regarding claims 13,17: Dierlein as modified above discloses the claimed invention as recited above except for specifying the circular shape of latch.
Diggs teaches circular shape of latch (figure 3).
It would have been obvious to one having an ordinary skill in the art before the filing of the instant application to modify he system of Deierlein as modified above by providing the arrangement as taught by Diggs in order to facilitate engagement motion.

Regarding claims 14,18: Dierlein discloses the inner arm comprises an arcuate latch seat (340) the latch in an extended position engages the arcuate latch seat to pivotally fix the inner arm and the outer arm (figure 10).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM ESHETE whose telephone number is (571)272-4860. The examiner can normally be reached Monday - Friday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon C Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZELALEM ESHETE/Primary Examiner, Art Unit 3746